PER CURIAM.
Appellant raises two issues in this appeal. Because we reverse for new trial on appellant’s first issue, we need not address the second issue. Appellant argues, the state concedes, and we agree that the trial court erred in denying appellant’s request that he be allowed to discharge his attorney and proceed pro se. See State v. Bowen, 698 So.2d 248, 251 (Fla.1997), cert. denied, — U.S. —, 118 S.Ct. 865, 139 L.Ed.2d 763 (1998); Hill v. State, 688 So.2d 901, 905 (Fla.1996), cert. denied, — U.S. —, 118 S.Ct. 265, 139 L.Ed.2d 191 (1997). Accordingly, appellant’s judgment and sentence are vacated, and the cause is remanded for new trial.
MINER, ALLEN and KAHN, JJ., concur.